Citation Nr: 0309257	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  The veteran served in the Army National Guard 
from January 1975 to January 1978 and from December 1982 and 
November 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefits sought on 
appeal.  

REMAND

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development at the agency of original jurisdiction is 
necessary in this case.  Disabled American Veterans v. Sec'y 
of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 
1, 2003). Accordingly, this case is REMANDED for the 
following action:

Make arrangements with a VA medical 
facility (or facilities) for the 
veteran to be afforded 
examination(s) by appropriately 
qualified physician(s) to determine 
the nature and etiology of the 
veteran's hypertension and his 
lumbar spine disorder.  In the 
written report(s), each examiner is 
asked to opine as to whether it is 
as least as likely as not that 
hypertension and any lumbar spine 
disorder are related to or the 
result of the veteran's active 
service.  Please send the claims 
folder to the examiner(s) for review 
in conjunction with the 
examination(s).

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of this 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).





